Citation Nr: 0815337	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for night sweats, to 
include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1944 to October 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Medical evidence shows that the veteran's hearing loss 
disability is linked to his military service.

2.  The veteran does not have active malaria.

3.  The veteran has subjective symptoms of night sweats, but 
there is no competent medical evidence linking these symptoms 
to service or to the veteran's service-connected malaria.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for a hearing loss disability are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria to establish entitlement to service 
connection for night sweats, to include as secondary to 
service-connected malaria, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Board has reviewed the full history of the claimed 
hearing loss disability in this instance.  Service medical 
records (SMRs) associated with the claims file show that the 
veteran was afforded a physical examination in August 1944 
prior to entering service.  No hearing abnormalities were 
noted at that time and the veteran's hearing was interpreted 
to be 15/15 on the whispered voice test.  

The veteran was also afforded a physical examination in 
September 1947 prior to discharge from service.  No hearing 
abnormalities were noted at that time and the veteran's 
hearing was interpreted to be 15/15 on the whispered voice 
test.  A separation qualification record dated October 1947 
indicated that the veteran served as a military policeman in 
Japan for 10 months, and that he "[m]aintained and used the 
.45 caliber automatic."  

The first pertinent post-service treatment record is dated 
November 1985.  An employment note from C.E. Refractories 
informed the veteran that he had a hearing loss of 22 percent 
based on audiometric testing.  The veteran was encouraged to 
see a physician to determine the possibility of correcting 
his hearing loss.  No references to the veteran's military 
service are contained in this note.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with his original claim for hearing 
loss in July 1986.  The audiological examination yielded the 
following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
40
85
95
LEFT
15
35
65
70
75

Speech recognition scores were 72 percent in the right ear 
and 68 percent in the left ear.  The VA audiologist noted 
that the veteran had moderate mixed loss in the right ear in 
the low and mid frequencies  and profound loss at the higher 
frequencies.  In the left ear, the veteran had good hearing 
acuity in the low frequencies through 1000 Hz and then a 
precipitous sensorineural loss of hearing acuity to a severe 
level at the higher frequencies.  The veteran's speech 
discrimination was interpreted to be severely reduced 
bilaterally.

A VA audiology consultation follow-up note dated April 2004 
indicated that the veteran visited the clinic two days ago.  
At that time, the veteran reported reduced hearing with 
difficulty understanding speech in the presence of background 
noise as well as moderately high-pitched tinnitus.  The 
veteran denied vertigo or a familial history of hearing loss.  
The examiner noted that the veteran's past history was 
positive for military and occupational noise exposure without 
hearing protection.

The examiner indicated that the veteran was in the Army and 
that he was exposed to small arms fire.  Following discharge 
from service, it was noted that the veteran worked in a 
flooring manufacturing plant.  Audiological testing revealed 
that the veteran had mild sloping to moderately severe 
sensorineural hearing loss in the right ear, and mild sloping 
to severe sensorineural hearing loss in the left ear.  The 
examiner opined that "[b]ased on the patient report of noise 
exposure during military service, it is at least as likely as 
not that the patient's hearing loss may be related to the 
noise exposure while in the military."  The examiner 
encouraged the veteran to wear hearing protection in the 
presence of hazardous noise.  

The veteran was afforded a VA C&P examination in connection 
with the current claim in May 2005.  The audiologist reviewed 
the veteran's claims file at that time.  The veteran reported 
difficulty hearing his wife and indicated that his hearing 
loss disability had worsened.  The examiner noted that the 
veteran had a history of military and occupational noise 
exposure without the use of hearing protection.  The 
audiological examination yielded the following puretone 
thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
80
85
LEFT
40
55
80
70
80

Speech recognition scores using the Maryland CNC word lists 
were 24 percent in the right ear and 28 percent in the left 
ear.  The VA audiologist diagnosed the veteran as having mild 
to severe sensorineural hearing loss.  The VA audiologist 
also opined that the veteran's hearing loss resulted from a 
combination of his military and occupational noise exposure, 
especially given that the veteran did not use proper hearing 
protection.

In this case, there is medical evidence of record that 
relates current hearing loss to military noise exposure and 
post-service noise exposure.  As the Board cannot reasonably 
disassociate the level, amount, or nature of the hearing loss 
disability caused by the veteran's military service and his 
post-service employment, all doubt will be resolved in favor 
of the veteran.  Accordingly, service connection for hearing 
loss is granted.  38 C.F.R. §§ 3.102, 3.303.

Service Connection for Night Sweats
  
Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

The veteran in this case was originally granted service 
connection for malaria in a rating decision dated December 
1947.  The RO evaluated the veteran's malaria as a non-
compensable disability, effective October 12, 1947.  
According to 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 
percent evaluation is warranted for malaria as an active 
disease.  An explanatory note indicates that relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.

The veteran was afforded a VA C&P examination in September 
2003.  The examiner reviewed the veteran's claims file at 
that time.  The veteran reported that he was service-
connected for malaria and that over the last few years, he 
developed recurrent urinary tract infections with fever, 
chills, and dysuria.  The impression was history of malaria, 
now with urinary tract infections.  The examiner stated that 
it was doubtful that the veteran's urinary tract infections 
were related to his malaria.

In February 2004, the veteran sought care for recurrent 
urinary tract infections.  He reported symptoms of chills and 
burning on urination.  In January 2005, the veteran sought VA 
care for problems with his "head spinning," as well as cold 
chills "shooting up his spine" from time to time.  The 
examiner diagnosed the veteran as having vertigo and 
hypertension.  

The veteran was afforded another VA C&P examination in March 
2005.  The examiner reviewed the claims file at that time and 
noted that the veteran was diagnosed as having malaria in 
September 1945.  According to the veteran, he had fever and 
chills associated with this illness, but there had been no 
known exacerbations of the malaria prior to discharge from 
service in 1947 or since that time.  The veteran indicated at 
the time of the examination that he had some chills "up the 
back," primarily at bed time as well as intermittent 
sweating of the anterior chest.  Approximately six months 
ago, the veteran noticed that his undershirt was wet.  A 
malarial smear was negative on the day of the examination.  
The examiner diagnosed the veteran as having a history of 
malaria.  However, the examiner indicated that the veteran 
had no documented recurrent episodes.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this instance.  Here, the VA examiners noted 
symptoms, i.e., chills and sweating, but there were no 
objective findings linking a disability manifested by 
nightsweats to any incident in service or to the veteran's 
service-connected malaria.  On the contrary, the veteran's 
chills and sweating have been noted in medical records in 
connection with assessments for urinary tract infections and 
vertigo.  Symptoms of nightsweats, in the absence of a 
diagnosed disability that is linked to service, are 
insufficient to warrant a grant of service connection.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of indicating that he 
experiences sweating or chills, but the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of these symptoms.  Moreover, the 
Board finds the opinions of the VA examiners to be highly 
probative evidence in this case.  As noted above, these 
examiners linked the veteran's chills and sweating to his 
recurrent urinary tract infections and vertigo, rather than 
any incident in service or to his service-connected malaria.  
Accordingly, service connection for night sweats, to include 
as secondary to service-connected malaria, is denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the veteran did not receive proper notification in this 
case.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the appellant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48-9 (2008) (noting that "[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 56.

In an initial letter to the veteran dated July 2003, the 
veteran was informed of the information and evidence needed 
to substantiate a claim of entitlement to an increased 
disability evaluation for his service-connected malaria.  The 
veteran was also informed of the information and evidence 
needed to substantiate a claim of entitlement to service 
connection for claimed bladder and kidney problems, to 
include as secondary to malaria.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  In a statement 
dated January 2005, the veteran requested "to include my 
night sweats as related to my Malaria claim."  

The RO sent a follow-up letter dated March 2005 in which the 
issue on appeal was characterized as "an increase in the 
evaluation of malaria with related night sweats."  The 
letter asked the veteran to submit medical evidence showing a 
current night sweats disability as well as a connection 
between the night sweats and his service-connected malaria.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  In March 2005, the 
veteran submitted a statement to the RO in which he indicated 
that he "sent all the information I have.  Please send my 
claim forward for a rating decision."     
   
Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of these matters, 
ensuring the essential fairness of the adjudication.  Based 
on the notices provided to the veteran, the Board further 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate a claim of service connection.

In sum, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate a 
claim of service connection are harmless error and did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on his contentions and the communications 
sent to the veteran over the course of this appeal; and (2) 
based on the veteran's contentions and the communications 
over the course of this appeal, he is found to be reasonably 
expected to understand from the notices provided what was 
needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice, 
via an April 2006 letter, of the types of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA examination in this 
case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

With respect to the issue of entitlement to service 
connection for hearing loss, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for hearing loss is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Service connection for night sweats, to include as secondary 
to service-connected malaria, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


